NOTE: This disposition is nonprecedential

  United States Court of Appeals
      for the Federal Circuit
               __________________________

                 M.R. MIKKILINENI,
                  Plaintiff-Appellant,
                            v.
 ROBERT STOLL, COMMISSIONER OF PATENTS,
             Defendant-Appellee.
               __________________________

                       2011-1389
               __________________________

   Appeals from the United States District Court for the
Eastern District of Virginia in case no. 09-CV-1412, Judge
Leonie M. Brinkema.
              ___________________________

              Decided: November 10, 2011
              ___________________________

   M. R. MIKKILINENI, of Washington, DC, pro se.

   RAYMOND T. CHEN, Solicitor, United States Patent
and Trademark Office, of Alexandria, Virginia, for defen-
dant-appellee. With him on the brief were MARY L. KELLY
and SCOTT C. WEIDENFELLER, Associate Solicitors.
               __________________________
MIKKILINENI   v. STOLL                                  2


 Before RADER, Chief Judge, LOURIE, and MOORE, Circuit
                        Judges.
PER CURIAM.


    M.R. Mikkilineni appeals from the district court’s de-
nial of his motion under Fed. R. Civ. P. 60(b)(3) request-
ing relief from a final judgment due to alleged fraud by
the U.S. Patent and Trademark Office (PTO). Because
Mr. Mikkilineni fails to show any evidence of fraud,
misrepresentation, or misconduct by the PTO and merely
reargues his earlier appeal of the underlying judgment,
we affirm.
    This is the second appeal arising from this case and
the background is detailed in Mikkilineni v. Stoll, 410
Fed. Appx. 311 (Fed. Cir. 2011) (First Appeal). To sum-
marize, Mr. Mikkilineni applied for a patent for a
“Method of Inducing Sleep” involving “concentrat[ing]
upon principal thoughts to calm mind” and the use of
certain devices to aid in the method. The examiner
rejected the claims based on the PTO’s Interim Patent
Subject Matter Eligibility Examination Instructions
(Interim Guidelines) that were issued to aid patent exam-
iners in evaluating subject-matter eligibility under 35
U.S.C. § 101. Mr. Mikkilineni filed suit under the Admin-
istrative Procedure Act (APA) alleging that the PTO
violated 5 U.S.C. § 553(b)-(c) by failing to provide for
notice and public comment on the Interim Guidelines.
First Appeal, 410 Fed. Appx. at 312. We affirmed the
district court’s dismissal of that case. We held that the
Interim Guidelines were interpretive rather than sub-
stantive and thus did not require notice and public com-
ment under the APA. Id. at 313.
3                                        MIKKILINENI   v. STOLL


    Following our judgment, Mr. Mikkilineni returned to
the district court with a motion under Fed. R. Civ. P.
60(b)(3) arguing that the USPTO had obtained the previ-
ous judgment based on fraud. The district court denied
this motion, holding that Mr. Mikkilineni “fails to meet
the clear and convincing evidence standard; instead, he
merely repeats the legal arguments that he already
presented.” J.A. 2. Further, Mr. Mikkilineni “may dis-
agree with the defendant’s legal positions, but that dis-
agreement does not establish that a fraud was
committed.” Id. Mr. Mikkilineni appeals; we have juris-
diction under 28 U.S.C. § 1295(a)(1).
    Fed. R. Civ. P. 60(b)(3) provides:
    On motion and just terms, the court may relieve a
    party or its legal representative from a final
    judgment, order, or proceeding for the following
    reasons:
                           ****
    (3) fraud (whether previously called intrinsic or
    extrinsic), misrepresentation, or misconduct by an
    opposing party.
In reviewing a Rule 60(b) motion, we apply the law of the
regional circuit. Amstar Corp. v. Envirotech Corp., 823
F.2d 1538, 1550 (Fed. Cir. 1987). We review the trial
court’s determination for an abuse of discretion. MLC
Auto., LLC v. Town of S. Pines, 532 F.3d 269, 277 (4th
Cir. 2008). A court abuses its discretion when it “has
acted arbitrarily or irrationally[,] . . . has failed to con-
sider judicially recognized factors constraining its exercise
of discretion, or when it has relied on erroneous factual or
legal premises.” United States v. Hedgepath, 418 F.3d
411, 419 (4th Cir. 2005).
MIKKILINENI   v. STOLL                                     4


    Mr. Mikkilineni asserts that a number of PTO actions
amount to fraud including, among other things, 1) the
PTO’s assertion that the correct avenue to challenge the
Interim Guidelines was through a direct appeal of a final
rejection, 2) the PTO’s characterization of the Interim
Guidelines as interpretive rather than substantive, 3) the
PTO’s argument that Mr. Mikkilineni asked the courts to
rewrite the Interim Guidelines, 4) the PTO’s factual
assertion that Mr. Mikkilineni failed to comment on the
Interim Guidelines when the PTO voluntarily requested
public comment, and 5) the PTO’s final rejection of claims
one day after the expiry of Mr. Mikkilineni’s deadline to
request Supreme Court review of the First Appeal. Mr.
Mikkilineni argues that this fraud entitles him to relief
from the district court’s earlier judgment.
     We agree with the district court that Mr. Mikkilineni
fails to show any evidence of fraud. Instead, he reargues
the merits of the First Appeal and accuses the PTO of
fraud and misrepresentation for disagreeing with his
positions. The PTO is correct that Mr. Mikkilineni is free
to challenge all of the bases of rejection in a direct appeal
and that is the correct route for his complaints. The
district court did not abuse its discretion in determining
that Mr. Mikkilineni failed to show evidence of fraud, and
thus, we affirm.
                         AFFIRMED